In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-16-00091-CR



             ANNETTE HARRIS, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 102nd District Court
                 Bowie County, Texas
            Trial Court No. 15-F-0063-102




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                           ORDER

       The appellant, Annette Harris, has filed a motion, through counsel, to extend the deadline

for filing her brief in this matter. The brief was due September 29, 2016.

       In the motion, counsel does not provide the Court with any explanation, much less a

reasonable one, of the need for an extension of time. This Court interprets Rule 10.5(b)(1) of the

Texas Rules of Appellate Procedure as requiring counsel to provide specific information to justify

a requested extension, including the cause numbers of cases in which other briefs were filed; the

dates they were filed; the dates, cause numbers, and courts of matters scheduled for trial; the exact

dates of trial (if known); the expected duration of trial; etc. Broad, general statements do not

provide the required facts and are not adequate to meet the requirements of the rule. See TEX. R.

APP. P. 10.5(b)(1).

       All future motions to extend time must contain case-specific information adequate to

justify the request, or they will be denied.

       In this instance, we grant Harris’ motion and extend the deadline for filing her brief by

twenty-one days, making the brief now due October 20, 2016.                   Absent extraordinary

circumstances, further requests for extensions of time will not be granted.

       IT IS SO ORDERED.

                                               BY THE COURT

Date: October 4, 2016




                                                 2